Exhibit 10.61



EMPLOYMENT AGREEMENT





            This Employment Agreement ("Agreement") is made by and between KFx
Inc. ("Employer") and William G. Laughlin ("Executive") (individually, a "party"
and together, the "parties").  This Agreement shall be effective as of March  1,
2005.



            1.         Position.  Executive will begin employment with Employer
on March 1, 2005 and be recommended to the Board of Directors for appointment as
Senior Vice President & General Counsel at the next regularly scheduled board
meeting.  Executive's precise responsibilities and job description are subject
to change at any time based on the discretion of the Employer's board of
directors (the "Board").  Executive shall devote substantially full time and
attention to the business of the Employer during the term of this Agreement and
shall perform all duties as may be required of him.



            2.         At-will Employment.  Executive and Employer expressly
agree that Executive's employment with Employer is "at-will," meaning that
either Executive or Employer may terminate the employment relationship with or
without cause and with or without notice at any time.  In the event that either
Executive or the Employer terminates the employment relationship, this Agreement
shall also terminate, effective the same date as the termination of the
employment relationship.  The at will nature of the employment relationship may
only be modified in a writing signed by Executive and Employer's Chief Executive
Officer, as authorized by the Board.



            3.         Compensation.



                        3.1       Annual Salary.  Employer shall pay to
Executive an annual salary of $183,000.  Salary increases shall not be
automatic, but instead shall be in the sole and absolute discretion of
Employer's Board.



                        3.2       Bonus.  Upon the first anniversary date of
Executive's initial date of employment or in the event of and upon Executive's
termination without cause before such date, Executive will be paid a guaranteed
bonus of no less than $90,000.  Any subsequent bonuses are at the sole and
absolute discretion of the Board.



                        3.3       Options.  The Board shall grant stock options
to the Executive pursuant to the terms and conditions of the non-qualified stock
option agreements attached hereto, and incorporated by reference herein, as
Exhibit A.  The exercise price shall be the closing market price of Employer
common stock on the date of grant by the Board.



            4.         Other Benefits.



                        4.1       PTO.  Executive shall accrue 27 PTO days each
year.  The policies and rules regarding accrual and vesting are those set forth
in Employer's Human Resources Policy & Procedures Manual.  Employer reserves the
right to revise its policies and rules regarding accrual and vesting of
vacation.



-1-

--------------------------------------------------------------------------------

                        4.2       Health Benefits.  Employer shall offer
Executive health benefits on the same terms that it offers benefits to other
Executives.



                        4.3       Other Benefits.  With regard to other
benefits, Executive shall be entitled to those benefits on the same terms as
Employer offers those benefits to regular, full-time Executives. 



            5.         Relocation Expenses.  Employer will pay directly or
reimburse Executive for reasonable and customary expenses associated with
relocating from Texas to Colorado.  Said expenses shall include moving expenses
as well as temporary housing for up to twelve months.  Such relocation costs
shall include an initial move of clothes and household items, furniture (if
unfurnished temporary housing is utilized), office files and books (which will
be moved from Executive’s current office in Houston, Texas to Employer’s office)
and a final move upon permanent relocation to the Denver, Colorado area. 
Further, such relocation costs shall include closing costs on the sale of
Executive’s home in Houston and customary purchaser-paid costs (but excluding
“points” to buy-down an interest rate) on a home in the Denver metro area. Any
such payment or reimbursement will be treated as taxable income as required by
applicable state and federal law.



            6.         Nondisclosure of Confidential Information.  Executive
acknowledges that the protection of confidential or proprietary information and
trade secrets (“Confidential Information”) is essential to the Employer.  To
protect such information, Executive shall not, during the term of this Agreement
or at any time thereafter, disclose any Confidential Information that he may
acquire in the performance of his duties to anyone outside of the Employer, and
will not use any Confidential Information for his own benefit or for the benefit
of any third party, except as permitted by the Board or required by law. 
Executive agrees that upon termination of employment, or at any time the
Employer may request, he will deliver promptly to the Employer all memoranda,
notices, records, reports, computer files, diskettes or other removable computer
storage media, e-mail, and other documents (and copies thereof) relating to the
business of the Employer, including but not limited to Confidential Information,
which he may then possess or have under his control.  Should Executive be
compelled to disclose, by judicial or administrative process, any Confidential
Information, he agrees that prior to disclosing such information, he will
provide written notice to the Employer as soon as practicable and, if possible,
at least ten (10) days prior to producing such information.  Furthermore,
Executive agrees to execute Employer's standard confidentiality, non-competition
and inventions agreement.



            7.         Human Resources Policy and Procedures.  Executive agrees
to review and abide by Employer's Human Resources Policy & Procedures Manual. 
Executive understands that Employer has the right to modify or rescind any
policies in its Human Resource Manual, other than the policy regarding at-will
employment, for any reason and with or without notice.



            8.         Executive Unrestricted by Other Agreements. Executive
represents and warrants to the Employer that he is not subject to any employment
agreement, non-competition covenant, non-disclosure agreement or other
agreement, covenant, understanding or restriction that would prohibit Executive
from executing this Agreement and performing his duties and responsibilities



-2-

--------------------------------------------------------------------------------

hereunder, or that would in any manner, directly or indirectly limit or
adversely affect the duties and responsibilities which may now or in the future
be assigned to Executive by the Employer.



            9.         Gross Up of Benefits.  The payments or reimbursements
provided to Executive pursuant to Section 5 which subject Executive to federal,
state or other income taxes shall be grossed up to compensate Executive for (i)
the net effect of any such taxes and (ii) the net effect of any taxes imposed on
Executive by reason of the payments made pursuant to this Section 9, taking into
account (1) any tax benefits received by Executive from taxes paid or payable or
(2) the tax benefits, if any, to Executive of deductions related to relocation
related expenses, with the objective that Executive not lose any portion of the
relocation benefit to said taxes. 



            10.       General Provisions.



                        10.1     Governing Law and Forum.  This Agreement shall
be governed in accordance with the laws of the State of Colorado, without regard
to its principles regarding conflicts of law.  Any disputes arising out of
Executive's employment or this Agreement shall be brought in the City & County
of Denver, Colorado.



                        10.2     Severability.  If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.



                        10.3     Binding Effect; Assignability.  This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives.  The
obligations of Executive hereunder are personal, and this Agreement may not be
assigned by Executive. 



                        10.4     Entire Agreement.  This Agreement and Exhibit
A, attached, contain all of the terms agreed upon by the parties with respect to
the subject matter of this Agreement, and supersede any and all prior
agreements, arrangements, communications, understandings, documents or rules,
either oral or in writing, between the parties for the employment of Executive,
and contain all of the covenants and agreements between the parties for such
employment in any manner whatsoever.  Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by any party or anyone acting on behalf of any party
which are not embodied in this Agreement.  Any modification of this Agreement
will be effective only if in writing signed by Executive and Employer's Chief
Executive Officer, as authorized by the Board.





Dated:                                                 

                

KFx Inc.

 

 

By:                                                                  
Its:                                                                   

 

 

Dated:                                                 

                                                                       
William G. Laughlin



-3-